— Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Santagata, J.), rendered July 13, 1990, convicting him of at*891tempted robbery in the first degree (three counts), upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
Contrary to the defendant’s contention, the record amply demonstrates that he knowingly and voluntarily waived the right to appeal from the plea and sentence as an essential condition of his plea agreement (see, People v Seaberg, 74 NY2d 1; see also, People v Moissett, 76 NY2d 909). Similarly unavailing is the defendant’s claim that his waiver was ineffective in view of the Supreme Court’s initial imposition of an illegal sentence (see generally, People v Seaberg, supra, at 9). The transcript of the sentencing proceedings establishes that the court promptly recognized the error and imposed a corrected sentence to which the defendant voiced no objection. Accordingly, the defendant received a lawfully imposed term of incarceration, and the court’s initial misstatement did not invalidate the defendant’s waiver of the right to appeal. Mangano, P. J., Sullivan, Harwood and Miller, JJ., concur.